Citation Nr: 1212290	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing hospitalization and medical care in February 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to November 1952.  He died in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Travel Board hearing was held at the RO in January 2012 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that VA negligence in furnishing the Veteran with hospital care and medical treatment during his final illness and in the last days of his life caused or contributed to his death.  She specifically contends that, while hospitalized for several days prior to his death at the Audie Murphy VA Hospital in San Antonio, Texas, the Veteran was not given his anti-seizure medications on a proper schedule as required to treat his seizures.  As a result, the appellant contends that the Veteran lapsed in to a seizure, suffered massive heart failure, and died.

The Board notes initially that the Veteran's terminal medical records have not been obtained and associated with the claims file.  A review of the claims file shows that the appellant has submitted voluminous annotated copies of certain of the Veteran's VA outpatient treatment records, to include his terminal medical records from his final illness and hospitalization at the VA Hospital in February 2006.  The Board, however, cannot make a finding that such submission constitutes a complete record of the Veteran's medical treatment leading up to and during his final illness.  This is significant because VA treatment records are considered records in the custody of a Federal department or agent that VA is obligated to obtain when relevant to the claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  A review of Virtual VA also does not indicate that there are any relevant records, to include the Veteran's terminal medical records, in that database.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's terminal medical records from the Audie Murphy VA Hospital (and Kerrville VA Medical Center) should be obtained and associated with the claims file.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying death of a Veteran in the same manner as if such death were service-connected.  For purposes of this section, a death is a qualifying death if it was not the result of the Veteran's willful misconduct and death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2011)). To establish causation for the Veteran's death, the evidence must show that the hospital care or medical or surgical treatment resulted in death.  Merely showing that a Veteran received care or treatment and that the Veteran died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The Board also notes that, in an April 2010 opinion, a VA clinician was asked to opine whether the Veteran's death was due to or the result of a failure to administer his anti-seizure medication appropriately while he was being treated at VAMC Houston during his final illness and hospitalization.  This VA clinician was not asked to provide, and did not provide, an opinion concerning whether VA negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused the Veteran's death.  See 38 U.S.C.A. § 1151 (West 2002).  Having reviewed the April 2010 VA clinician's opinion, the Board finds that it was too narrowly focused on whether the alleged failure to administer the Veteran's anti-seizure medication caused his death.  Instead, this case involves the broader question of whether VA lack of proper care/negligence caused the Veteran's death.  Id.  Further, although it appears that the April 2010 VA clinician reviewed the Veteran's VA treatment records, including his terminal medical records, prior to offering his opinion concerning the cause of the Veteran's death, as noted above, a complete record may have not been before the VA examiner.  Thus, the Board finds that, on remand, once the Veteran's terminal medical records from Audie Murphy VA Hospital (and Kerrville VA Medical Center) have been obtained, then this claims file should be sent to another VA clinician for an opinion as to whether VA negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please obtain from the Audie Murphy VA Hospital and Kerrville VA Medical Center copies of all of the Veteran's VA treatment records dating from December 2004 to February 2006.

2.  After the Veteran's VA medical records have been obtained and associated with the claims file, then send the Veteran's claims file to an appropriate VA clinician for an opinion as to whether VA lack of proper care/negligence caused the Veteran's death.  A copy of this remand should be provided to this VA clinician.  If possible, this opinion should be requested from a different VA clinician than the clinician who provided the April 2010 opinion.  Based on a review of the Veteran's claims file, the VA clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused the Veteran's death.  This clinician must address whether, during the Veteran's final illness and hospitalization, VA failed to timely treat his seizures with anti-seizure medication and, if so, whether this treatment failure caused his death.  This clinician must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider during the Veteran's final illness and hospitalization.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the appellant, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

